. Gildersleeve, J.
The judgment enjoins the defendants from operating their elevated railway in front of the premises ¡tíos. 76 and 78 West Broadway, in the city of ¡Hew York, but permits the defendants to pay to plaintiff the sum of $4,000, with interest from the date of the report, in avoidance of the injunction, and also awards to plaintiff the sum of $366.66, past damages, together with costs and allowance. A careful examination and analysis of the evidence satisfy us that the damages for loss of rent and the allowance in avoidance of the injunction are fully warranted. The evidence shows substantial injury, and the awards are not excessive. The alleged error which *204is urged by the appellants as the principal ground of reversal arose upon the admission by the learned referee, under the objections and exceptions of the defendants, of testimony as to “the course-of rents in general on West Broadway, in the neighborhood of the premises in question, since the erection of the elevated railroad, and for a few'years previous thereto. ” This inquiry was addressed to certain witnesses called by the plaintiff, who liad previously fully stated their experience and opportunities of observation as to rents of •real estate in the vicinity of plaintiff’s property, and had given facts in regard to numerous specific pieces of property, as to which they had personal knowledge. Tlie> had also given their opinions generally as to past and present values of this and adjacent property. We think the character of inquiry on the subject of rent, and also of fee values, in the questions challenged by defendants, was proper. The questions called for a statement of fact from witnesses who had shown themselves competent to testify in respect of the subject-matter under investigation. It was not strictly opinion evidence. It was a grouping of facts too numerous to require statement in detail. We find no substantial error in the rulings of the referee. The judgment must be affirmed, with costs. All concur.